          Case 6:19-cv-00044-ADA Document 92 Filed 01/19/21 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 ESW HOLDINGS, INC.,                             §
                                                 §
      Plaintiff / Counterclaim-defendant,        §
                                                 §     CIVIL ACTION NO.: 6:19-CV-44-ADA
 v.                                              §
                                                 §     JURY TRIAL DEMANDED
 ROKU, INC.,                                     §
                                                 §     PATENT CASE
      Defendant / Counterclaim-plaintiff.        §
                                                 §

  PLAINTIFF ESW HOLDINGS, INC.'S RESPONSE TO DEFENDANT ROKU, INC.'S
              MOTION TO STRIKE ESW’S EXPERT ERRATAS

         Plaintiff ESW Holdings, Inc. (“ESW”) hereby files its response to Defendant Roku, Inc.'s

(“Roku”) Motion to Strike the Errata of ESW’s experts. [See Dkt. No. 80 (“Roku’s Motion”).] In

support thereof, ESW would respectfully show the Court as follows:

                                    I.      INTRODUCTION

         In its Motion, Roku seeks to exclude the errata of ESW’s infringement expert, Dr. Shamos,

and ESW’s damages expert, Mr. Reading, because they purportedly contain “new” opinions that

were not timely disclosed. Roku’s Motion is without merit, and should be denied in its entirety.

         To be clear, there are no new opinions in the errata served by Dr. Shamos or Mr. Reading.

With respect to Dr. Shamos, his errata merely contains corrections to inaccuracies and oversights

identified in the lead up to his deposition. Because these corrections clearly fall within the scope

of Rule 26(e), Dr. Shamos was obligated to supplement them. And because he did so in a timely

manner, there is no basis to strike his errata. Roku’s contrary contention—that the corrections




                                                -1-
          Case 6:19-cv-00044-ADA Document 92 Filed 01/19/21 Page 2 of 13




represent “new” opinions—is entirely unsupported by explanation, analysis, or authority in its

Motion. Accordingly, Roku’s request to strike Dr. Shamos’s errata should be denied.1

         With respect to Mr. Reading, the portion of his errata Roku seeks to strike merely adopted

and applied an opinion presented by Roku’s rebuttal damages expert, Mr. Bone. Not only is this

not improper, it is both permissible and typical in Federal Court. Indeed, it is expected that opening

and rebuttal experts will review each other’s work, and will disagree on some issues, and agree on

others. That is exactly what happened here. In the portions of Mr. Reading’s errata that Roku seeks

to strike, Mr. Reading simply adopted and applied Mr. Bone’s royalty rate and provided the

resulting calculations. This is not a basis to exclude Mr. Reading’s errata, and Roku provides no

legal authority or analysis in its Motion to suggest otherwise.

         Finally, even assuming, arguendo, that either errata somehow contained “new” and

“untimely” opinions, there is still no basis for exclusion. As courts have routinely held, exclusion

is a “severe” sanction that should be granted “sparingly,” and is typically reserved for those cases

where late disclosures impact the court’s trial date or the opposing party’s ability to prepare for

trial. There is no such prejudice here. As explained herein, each errata was provided prior to the

experts’ respective depositions, and Roku had ample opportunity to explore them.2 In these

circumstances, courts routinely deny motions to strike, and ESW respectfully submits this Court

should do the same.




         1
           Notably, Roku served its own errata on the eve of the deposition of its damages expert, Dr. Bone, correcting
prior inaccuracies and oversights in his report. [See Roku Motion at 1.] In response, ESW simply questioned Mr. Bone
about his errata during his deposition and has not moved to strike it.
         2
           Roku cannot and does not contest this point. Indeed, with respect to Dr. Shamos, Roku chose to cut his
deposition short despite being allotted fourteen hours on the record. Moreover, Roku unilaterally postponed Mr.
Reading’s deposition by a day after receiving the errata, providing another full day to prepare.


                                                         -2-
           Case 6:19-cv-00044-ADA Document 92 Filed 01/19/21 Page 3 of 13




                                   II.      RELEVANT BACKGROUND

         A.       Dr. Shamos’s Report, Errata, and Deposition

         Dr. Shamos’s infringement report was served on November 13, 2020. [See Roku Motion

at 1.] Dr. Shamos also provided an invalidity report on December 15, 2020. [Id.] After extensive

preparation for Dr. Shamos’s deposition—which was to span a total of fourteen hours on the record

over two days—a number of typos, incorrect citations, and incomplete citations were identified in

Dr. Shamos’s infringement report. For the sake of precision, and pursuant to obligations set forth

in the Federal Rules, an errata to Dr. Shamos’s infringement report was provided to Roku prior to

his deposition to avoid any surprise or prejudice to Roku during its examination of Dr. Shamos.

         As to the type of corrections in Dr. Shamos’s Errata, all of them fall into one of two

categories. [See Modified Errata of Dr. Shamos, attached hereto as Ex. 1 (“Shamos Errata”).]3

Category 1 (the corrections highlighted yellow in Dr. Shamos’s Modified Errata) are merely

corrections of incorrect citations, typos, and/or replacement of incorrect wording, etc. For example,

the correction to “Exhibit D, Pg 25” was simply changed to correct a typographical error. [Id. at

4.] Further, the correction to “Exhibit C, Pg. 58” simply corrects citations to line numbers in the

source code. [Id. at 3.] However, the function names mentioned in association with the original

citations did not change, which is true for all changes to the lines of code. Additionally, the

correction to “Exhibit G, Pg 2” represents a minor change in language from “source code” to

“program code,” because program code more accurately reflects the code when it resides on actual

infringing components. [Id. at 4-5.] In sum, every correction in Category 1 represents similar




         3
           Dr. Shamos’s Modified Errata attached hereto is the same as the Errata attached to Roku’s Motion, with
one exception. Given the number of corrections to be addressed, and for ease of reference, each correction is color-
coded to represent one of two categories that each correction falls into. Corrections in Category 1 (highlighted yellow)
represent incorrect citations or typographical errors. Corrections in Category 2 (highlighted blue), represent
supplemental information that was inadvertently excluded and/or identified by Mr. Bone as incomplete.


                                                          -3-
         Case 6:19-cv-00044-ADA Document 92 Filed 01/19/21 Page 4 of 13




changes, and Roku provided no explanation as to how they represent new positions different from

those disclosed in Dr. Shamos’s report. [See generally Roku Motion.]

       As for Category 2, these corrections merely supplement information that was identified as

incomplete. For example, the correction to “Exhibit G, Pg 2” was corrected to include the words

“associated files,” which was previously left out.” [Id. at 5.] Further, the correction to “Exhibit G,

Pg 15-16” simply adds “directly” to clarify the potential ambiguity caused by leaving the word

out, but does not fundamentally change Dr. Shamos’s opinion. [Id. at 6.] As with Category 1, none

of the changes represent new opinions different from those disclosed in Dr. Shamos’s infringement

report, and Roku provided no explanation to the contrary in its Motion.

       With respect to Dr. Shamos’s deposition, he was available for two days totaling fourteen

hours on the record following the service of his Errata, which was ample time for Roku to address

the straightforward corrections therein. Roku, however, cut the deposition short on both days,

leaving time on the record unused. [See Ex. 2 (Excerpts of Dr. Shamos’s Deposition Transcript).]

       B.      Mr. Reading’s Report, Errata, and Deposition

       Mr. Reading’s damages report was served on November 13, 2020. [See Roku Motion at 1.]

Shortly thereafter, he provided a supplemental report addressing certain technology agreements

entered into by Ensequence, a company that previously owned the asserted patents and developed

software embodying one or more of the patents. [See 12/1/2020 Supplemental Expert Report of

Marcus Reading (“Reading Supplement”) at ¶¶ 6-12 (attached as Ex. 3).] As explained therein,

because the agreements contained terms similar to the royalty splits Roku enters with its channel




                                                 -4-
            Case 6:19-cv-00044-ADA Document 92 Filed 01/19/21 Page 5 of 13




partners, they validate the royalty structure for the technology at issue and, at a minimum, provide

a reasonableness check on the rates disclosed in Mr. Reading’s Report. [Id. at ¶¶ 9-12.]4

        On December 16, 2020, Roku’s damages expert, John Bone, provided a report rebutting

Mr. Reading’s Report and Supplement. [See Rebuttal Expert Report of John Bone (“Bone

Rebuttal”), attached as Ex. 4.] Therein, Mr. Bone considered the Ensequence agreements and

provided extensive analysis of them as part of his damages opinions. [Id. at ¶¶ 54, 197, 241.]

Further, Mr. Bone ultimately adopted the 30% rate reflected in these agreements as an appropriate

“upper bound” in negotiations with Roku regarding the asserted patents. [Id. at ¶¶ 343, 349.]

        Following review of Mr. Bone’s Rebuttal, Mr. Reading provided an errata that, among

other things, corrected certain calculation errors. [See Roku Motion, Ex. 3 (“Reading Errata”) at

¶¶ 1-7.] Mr. Reading also adopted Mr. Bone’s 30% royalty rate. [Id. at ¶¶ 8-10.] To be clear, Mr.

Reading provided no new methodology or information that had not previously been considered or

analyzed by Mr. Bone. To the contrary, outside of disagreeing about whether the 30% rate should

apply to profits versus revenue, Mr. Reading simply adopted Mr. Bone’s position and provided

revised calculations based on that position. [See id. at ¶ 10.]

        As for Mr. Reading’s deposition, it was scheduled to take place on January 7, 2021, and

his Errata was provided the evening before. In response, Roku’s counsel unilaterally moved the

deposition to January 8, 2021 after receiving the Errata. Putting aside the impropriety of

unilaterally moving a scheduled expert deposition, this postponement provided Roku’s counsel

with an additional full day to prepare to address the three short paragraphs in Mr. Reading’s errata


        4
           In its Motion, Roku asserts Mr. Reading filed his supplement “without leave.” [See Roku Motion at 1.] As
Roku is well aware, however, Mr. Reading had a serious family medical emergency in the week or so leading up to
opening report deadlines, which contributed, in part, to the need to supplement. In any event, Roku did not seek to
exclude Mr. Reading’s Supplement (because it had no basis to do so), and it does not seek to exclude the Supplement
in its Motion. [See generally Roku Motion.] Thus, the point is moot.



                                                       -5-
            Case 6:19-cv-00044-ADA Document 92 Filed 01/19/21 Page 6 of 13




it now seeks to strike in its Motion; paragraphs that, as noted above, included analysis and a royalty

rate provided by Roku’s own expert more than three weeks prior to Mr. Reading’s deposition.5

                            III.    APPLICABLE LEGAL STANDARD

A.      Federal Rule 26(a) and (e)—Expert Reports and Correction/Supplementation

        Expert reports are governed by Rule 26, which requires disclosure of a written report. See

Fed. R. Civ. P. 26(a)(2)(B)(i). However, an expert report does not serve as a verbatim transcript of

trial testimony; indeed, as a court of this District has observed, Rule 26 “does not limit an expert’s

testimony simply to reading his report. . . . The rule contemplates the expert will supplement,

elaborate upon, [and] explain his report in his oral testimony.” S.E.C. v. Life Partners Holdings,

Inc., 2013 U.S. Dist. LEXIS 194549, 2013 WL 12076934, at *3 (W.D. Tex. Nov. 8, 2013)

(quotation omitted). Further, not only is supplementation expected, there is an affirmative duty to

supplement or correct if a party learns the report is “incomplete or incorrect,” and if the “additional

or corrective information” has not otherwise been made known. Fed. R. Civ. P. 26(e)(1)(A); see

Charter Sch. Sols. v. Guideone Mut. Ins. Co., No. EP-18-CV-61, 2019 WL 5258055, 2019 U.S.

Dist. LEXIS 182690, at *8-9 (W.D. Tex. June 28, 2019).

        As to the proper scope of supplementation under Rule 26(e), this Court recently explained:

        The Federal Rules do not define what constitutes a supplemental expert report.
        Consequently, the line between supplemental opinions and new opinions is not
        always clear, and the decision regarding how to make the distinction . . . depends
        on the facts of the case. A supplemental report, however, necessarily contains
        information . . . not expressed in the original report, or there would be no need to
        supplement. This is not to say that supplemental reports provide a back-door means
        for parties to extend their expert designation and report production deadline.
        Instead, an expert's initial report must be detailed and complete, and the purpose of
        supplementary disclosures is just that—to supplement.




        5
          Mr. Bone’s Rebuttal Report, which contains his discussion of the Ensequence agreements and 30% rate,
was served on December 16, 2020. [See Roku Motion at 1.]


                                                     -6-
         Case 6:19-cv-00044-ADA Document 92 Filed 01/19/21 Page 7 of 13




Id. at *5-6 (internal quotations and citations omitted) (emphasis added). Furthermore, the reason

for serving supplemental information is not dispositive of whether the information is

“supplemental” or timely served under Rule 26(e). See id.at *7. Instead, if the information merely

corrects or supplements underlying opinions in a previously served report, it falls within Federal

Rule 26(e). See id.; see also Gibson Brands, Inc. v. Armadillo Distrib. Enters., LLC, No. 4:19-CV-

00358, 2020 WL 6581868, 2020 U.S. Dist. LEXIS 209861, at *8-9 (E.D. Tex. Nov. 10, 2020).

       With respect to timeliness of supplemental information, a party must disclose it by the time

the party’s pretrial disclosures are due, which is thirty days before trial unless otherwise ordered

by the court. Fed. R. Civ. P. 26(a)(3); see also Musket Corp. v. Suncor Energy (U.S.A.) Mktg.,

2016 WL 7374225, 2016 U.S. Dist. LEXIS 175601, at *10, 33-34 (S.D. Tex Dec. 20, 2016). Here,

trial does not begin until April 12, 2021, and pretrial disclosures are not yet due. [See Dkt. No. 69.]

B.     Federal Rule 37—Exclusion of “Untimely” Expert Opinions

       Rule 37 allows for exclusion of evidence if it is not timely produced and it prejudices the

opposing party. See Fed. R. Civ. P. 37(c). However, even if corrections or supplements are deemed

untimely “new opinions,” they are not automatically excluded. As courts have repeatedly

explained, exclusion is a “harsh” sanction that should be granted “very reluctantly.” Santamaria

v. Dallas Indep. Sch. Dist., No. 3:06-CV-0692-L, 2006 WL 8436985, at *1-2 (N.D. Tex. Aug. 3,

2006) (excluding expert when party filed initial designation after deadline for both designation and

service of report had passed); see also Betzel v. State Farm Lloyds, 480 F.3d 704, 709 (5th Cir.

2007) (observing that exclusion of witness testimony is at “the extreme end of the sanction

spectrum”); see also Bone Care Int'l, LLC v. Pentech Pharms., Inc., 2010 U.S. Dist. LEXIS

104549, *45 (N.D. Ill. Sept. 30, 2010).

       In view of the foregoing, courts consider four factors in determining whether to exclude

evidence: (1) the party’s explanation for its failure to disclose; (2) the prejudice, if any; (3) the


                                                 -7-
            Case 6:19-cv-00044-ADA Document 92 Filed 01/19/21 Page 8 of 13




possibility of curing prejudice with a continuance; and (4) the importance of the evidence. Barrett

v. Atlantic Richfield Co., 95 F.3d 375, 380 (5th Cir. 1996). And while each factor is important,

prejudice is the critical consideration. See In re Enron Corp, No. CIV.A. G-02-0299, 2007 WL

5023541, at *1-2 (S.D. Tex. Feb. 1, 2007) (noting the “preclusion inquiry is mainly upon surprise

and prejudice” to prevent “ambush at trial,” and whether “a late disclosure is prejudicial depends

on whether the expert testimony was unexpected and left the other party without adequate

opportunity to prepare for it”; Geiserman v. MacDonald, 893 F.2d 787, 791 (5th Cir. 1990) (noting

exclusion is reserved for those situations where, for example, late disclosure of expert testimony

“disrupt[s] the court's discovery schedule and the opponent's [trial] preparation.”).6

        Further, where a party moves to strike “untimely” evidence that it nevertheless had ample

opportunity to explore (for example, via deposition) well prior to trial (which is precisely the case

here), courts routinely deny such motions. See e.g., Musket Corp., 2016 U.S. Dist. LEXIS 175601,

at *33-34 (denying motion to strike for lack of prejudice, in large part, because the party opposing

the evidence was able to explore it via deposition prior to trial); Langley v. Int'l Bus. Machines

Corp., No. A-18-CV-443-DAE, 2019 WL 7284946, at *4 (W.D. Tex. Dec. 23, 2019) (same).

                                           IV.      ARGUMENT

A.      Dr. Shamos’s Errata does not violate Rule 26, and thus there is no basis to exclude it
        under Rule 37

        Dr. Shamos’s Errata injects no new opinions into the case, and does not change his original

core opinions. [See Section II.A., supra.] Instead, it merely corrects inaccuracies and oversights

(as Roku’s own expert, Mr. Bone, did), and therefore his Errata falls squarely within Rule 26(e).




        6
           See also Betzel v. State Farm Lloyds, 480 F.3d 704, 709 (5th Cir. 2007) (noting the Fifth Circuit has
routinely reversed the exclusion of late-designated testimony where “the extreme end of the sanction spectrum was
imposed against the lowest end of the prejudice spectrum.”).


                                                      -8-
         Case 6:19-cv-00044-ADA Document 92 Filed 01/19/21 Page 9 of 13




       In its Motion, Roku generally asserts, without any detailed analysis or explanation of the

actual corrections in the errata, that Dr. Shamos’s entire Errata contains new arguments and

positions, and should therefore be excluded in its entirety. [Roku Motion at 7.] As an initial matter,

Roku cannot succeed in excluding the corrections in Dr. Shamos’s Errata by simply calling them

“new” opinions in conclusory fashion. Instead, it must explain how they are new opinions. Roku

fails to do this. More importantly, Roku is wrong. As explained above, Dr. Shamos’s Errata does

not contain any new opinions. [See Section II.A., supra.] Because the corrections in Dr. Shamos’s

Errata fall squarely within Rule 26(e), Dr. Shamos was permitted to supplement them. See Charter

Sch. Sols., 2019 U.S. Dist. LEXIS 182690, at *8-9.

       As for the two examples of “new” positions actually identified by Roku, there is no basis

to exclude them either. In particular, Roku asserts the Errata “includes significant source code

evidence revisions that change relied-on source code directories and citations to hundreds of

different lines of source code.” [Roku Motion at 7.] This statement is misleading, at best. As noted

above, certain line numbers were corrected, but the functions were not, and the corrections do not

alter Dr. Shamos’s opinions. [See Section II.A., supra.] As for the second example, Roku asserts

Dr. Shamos added “new information” to certain corrections, which is improper. [Roku Motion at

7.] Roku is wrong again. As this Court recently explained, a supplement “necessarily contains

information . . . not expressed in the original report, or there would be no need to supplement.”

Charter Sch. Sols., 2019 U.S. Dist. LEXIS 182690, at *5-6. Thus, the question is not whether

information is new, but whether it injects new opinions or changes existing opinions. Id. Because

Dr. Shamos’s Errata does neither, the corrections fall within Rule 26(e). See Charter Sch. Sols.,

2019 U.S. Dist. LEXIS 182690, at *5-6; *8-9; see also Charles v. Sanchez, 2015 U.S. Dist. LEXIS

22752, at *22, 2015 WL 808417 (W.D. Tex. Feb. 24, 2015).




                                                 -9-
            Case 6:19-cv-00044-ADA Document 92 Filed 01/19/21 Page 10 of 13




        Given the information in Dr. Shamos’s Errata clearly constitutes “supplemental”

information within Rule 26(e), the only remaining question is whether it was timely. See Musket

Corp., 2016 U.S. Dist. LEXIS 175601, at *33-34. Here, trial does not begin until April 12, 2021,

and pretrial disclosures are not yet due. [See Dkt. No. 69.] Because Dr. Shamos’s Errata was served

well before these deadlines, not to mention before Dr. Shamos’s deposition, there is no basis to

exclude it under Rule 37. See Charter Sch. Sols., 2019 U.S. Dist. LEXIS 182690, at *8-9.7

B.      Mr. Reading’s Errata does not violate Rule 26, and should not be excluded either

        While Rule 26 requires certain disclosures in an expert report, the report itself does not

serve as a verbatim transcript of trial testimony. Indeed, the Rules expressly contemplate an expert

“will supplement, elaborate upon, [and] explain . . . his report in his oral testimony.” Life Partners

Holdings, Inc., 2013 WL 12076934, at *3. Further, the process of developing and articulating

expert opinions is flexible enough that even opinions developed during a deposition not expressed

in an opening report can be considered. See e.g., Iacangelo v. Georgetown Univ., 272 F.R.D. 233,

234 (D.D.C. 2011) (“Technically, all expert disclosures required by Rule 26(a)(2)(B) must be

made in the expert's written report. In practice, however, a party is considered to have met its

obligations for expert disclosure so long as all required information is divulged in either the written

report or a subsequent deposition of the expert.” (emphasis added) (citations omitted)).

        This process of developing opinions described above and contemplated by the Federal

Rules—from opening reports to rebuttal reports to opinions disclosed during depositions—is

precisely what played out here. As noted above, Mr. Reading did not develop “new” opinions in




        7
          In its Motion, Roku further asserts that Dr. Shamos’s Errata was spurred by counsel, implying some
impropriety as a result. [Roku Motion at 6.] But this makes no sense. Lawyers and experts routinely work together in
developing expert reports and related information (particularly in patent cases), and Roku’s own lawyers and experts
no doubt did the same in this case.



                                                       -10-
             Case 6:19-cv-00044-ADA Document 92 Filed 01/19/21 Page 11 of 13




in violation of Rule 26. To the contrary, following his review of Mr. Bone’s Rebuttal (which

necessarily came after his own report), Mr. Reading simply adopted Mr. Bone’s 30% royalty rate.8

There has been absolutely no change whatsoever to Mr. Reading’s opinion or methodology. While

Roku asserts Mr. Reading’s adoption of part of Roku’s own expert’s opinion somehow violates

the Federal Rules, it cited no precedent or analysis in its Motion supporting that position, and

ESW has found none either. Accordingly, there is no basis to strike Mr. Reading’s Errata.

         Moreover, even assuming arguendo that Mr. Reading’s adoption of Mr. Bone’s 30%

royalty rate somehow constitutes a violation of Rule 26, that is not a reason to exclude that portion

of Mr. Reading’s Errata. As discussed above and in more detail below, Mr. Reading’s Errata was

served prior to his deposition, and Roku had ample opportunity to explore it. Thus, there is no

prejudice, and therefore no basis to exclude it.

C.       Even if Dr. Shamos’s and Mr. Reading’s Erratas contained “new” and “untimely”
         opinions (they do not), there is no prejudice, and thus no basis for exclusion

         Courts consider four factors in determining whether to exclude evidence under Rule 37:

(1) the party’s explanation; (2) any prejudice to the party opposing; (3) the possibility of a

continuance; and (4) the importance of the evidence. Roku simply ignores most of these factors

and merely argues in conclusory fashion it is somehow “prejudiced” by Errata. [Roku Motion at

8.] However, because each factor weighs against exclusion, Roku’s Motion must be denied.

         With respect to ESW’s explanation for late disclosure, for example, Dr. Shamos’s Errata

was provided after noticing certain errors and omissions, and was done so in accordance with

ESW’s obligations under Rule 26(e) (as was the errata from Roku’s expert, Mr. Bone). As for Mr.




         8
          Roku attempts to argue in its Motion that the 30% rate applied by Mr. Bone is not a royalty rate. This is
untrue. As Mr. Reading testified during his deposition, “[Mr. Bone] is applying a rate of 30% times a base to arrive at
a damage number . . . That’s the definition of a royalty rate.” [See Ex. 5 (Reading Deposition Transcript) at 252:5-8.]


                                                        -11-
            Case 6:19-cv-00044-ADA Document 92 Filed 01/19/21 Page 12 of 13




Reading, Mr. Bone’s 30% rate analysis was provided in rebuttal to Mr. Reading, and therefore

could only have been adopted after his opening report.

        With respect to a continuance, there is no need, because there is no prejudice. As for the

importance of the information, this is a patent infringement case, and precision is important when

it comes to explaining infringement to the jury. Damages issues are also important, and here, the

jury is entitled to know there is some material measure of agreement between the parties’ experts

as to Mr. Bone’s 30% rate.

        Finally, prejudice is the key consideration in a motion to exclude. Yet in its Motion, Roku

provides no explanation whatsoever as to how it was actually prejudiced. [Roku Motion at 7-8.]

This is because it was not. As explained above, each Errata was provided prior to the respective

experts’ depositions, and Roku had ample opportunity to explore them.9 In such cases, courts

routinely reject motions to exclude, and this Court should do the same. See e.g., Musket Corp.,

2016 WL 7374225, at *10; Langley, 2019 WL 7284946, at*4 (same).10

        In sum, this is not a case where a party injects new opinions and information on the eve of

trial. Instead, it’s the opposite: Dr. Shamos’s and Mr. Reading’s Errata were provided to Roku

before their depositions, and Roku had ample opportunity to explore them. Accordingly, Roku’s

Motion should be denied.

                                           V.      CONCLUSION

        For the reasons set forth herein, ESW respectfully requests the Court deny Roku’s Motion

in its entirety.


        9
           Indeed, the portion of Mr. Reading’s Errata that Roku seeks to exclude includes analysis from Roku’s own
expert, Mr. Bone. Thus, the notion Roku would somehow be prejudiced is nonsensical.
         10
            See also Sparling v. Doyle, 2015 U.S. Dist. LEXIS 97204, at *18-19, 2015 WL 4528759 (W.D. Tex. July
27, 2015) (same); AMX Corp. v. Pilote Films, 2007 U.S. Dist. LEXIS 45357, at *8-9, 2007 WL 1813770 (N.D. Tex.
June 22, 2007) (same); PerdiemCo, LLC v. IndusTrack LLC, No. 215CV00727JRGRSP, 2016 WL 8188948, at *2
(E.D. Tex. Oct. 25, 2016); Bone Care Int'l, LLC v. Pentech Pharms., Inc., 2010 WL 3894444, 2010 U.S. Dist. LEXIS
104549, at *45-46 (N.D. Ill. Sept. 30, 2010) (same).


                                                       -12-
        Case 6:19-cv-00044-ADA Document 92 Filed 01/19/21 Page 13 of 13




Dated: January 19, 2021                      Respectfully submitted,

                                             BRACEWELL LLP

                                             /s/ Conor Civins
                                             Conor M. Civins
                                             Texas Bar No. 24040693
                                             conor.civins@bracewell.com
                                             Michael Chibib
                                             Texas Bar No. 00793497
                                             michael.chibib@bracewell.com
                                             111 Congress Avenue, Suite 2300
                                             Austin, Texas 78701
                                             Telephone: (512) 472-7800
                                             Facsimile: (800) 404-3970

                                             Counsel for Plaintiff ESW Holdings, Inc.




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing pleading has been
electronically served to all counsel of record pursuant to the Federal Rules of Civil Procedure on
January 19, 2021.


                                                        /s/ Conor M. Civins
                                                            Conor M. Civins




                                              -13-
